        Case 2:21-cv-00998-JR         Document 15    Filed 08/17/21   Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



PETER ALEXANDER SORIA,
                                                        Civil No. 02:21-cv-00998-JR
                            Plaintiff(s),
                                                        ORDER OF DISMISSAL
                    v.

FACEBOOK INC., et al.,

                            Defendant(s).

      IT IS ORDERED that Plaintiff’s Motion for Voluntary Dismissal of Case [14] is GRANTED

and this action is DISMISSED. Pending motions, if any, are DENIED AS MOOT.

      Dated this 17th day of August, 2021.


                                                by      /s/ Jolie A. Russo
                                                        Jolie A. Russo
                                                        United States Magistrate Judge
